Case 1:15-cv-04435-WFK-VMS Document 54 Filed 02/12/20 Page 1 of 2 PageID #: 2137




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

  JASON JONES,                                       )
                                                     )
                                Plaintiff,           )
                                                     )
                v.                                   )   Civil Action No: 1:15-cv-04435-WFK-VMS
                                                     )
  MAYFLOWER INTERNATIONAL HOTEL                      )   [PROPOSED] STIPULATION
  GROUP, INC d/b/a HOWARD JOHNSON                    )
  LONG ISLAND CITY AND INDIVIDUAL,                   )
  JACK CHANG,                                        )
                        Defendants.                  )
                                                     )


         It is hereby stipulated and agreed between the parties as follows:


         1)     The parties shall serve and file any motions in limine by April 3, 2020.

  Opposition to any motion in limine shall be served and filed by April 24, 2020. Reply papers, if

  any, shall be served and filed by May 8, 2020.

         2)     Proposed Voir Dire, Proposed Jury Instructions, and Proposed Verdict Forms

  shall be submitted to the Court by May 13, 2020.

         Dated: New York, New York
                February 10, 2020

                                               LAW OFFICES OF JOSHUA PARKHURST
                                               Co-Counsel for Plaintiffs

                                               By:       Joshua Parkhurst
                                                                 Joshua Parkhurst
                                                         11 Broadway, Suite 615
                                                         New York, New York 1000
                                                         T. (201) 577-2644
                                                         F. (212) 480-8560
                                                         E. jparkhurst@parkhurstlawfirm.com
Case 1:15-cv-04435-WFK-VMS Document 54 Filed 02/12/20 Page 2 of 2 PageID #: 2138




                                     KEVIN KERVENG TUNG, P.C.
                                     Attorneys for Defendants

                                     _/s/___Kevin___Tung____________
                                     Kevin K. Tung, Esq. (KT-1478)
                                     Queens Crossing Business Center
                                     136-20 38th Avenue, Suite 3D
                                     Flushing, New York 11354
                                     (718) 939-4633




                                       2
